—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Orangetown, dated November 17, 1999, which denied the petitioner’s application for certain variances, the appeal is from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated September 21, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination to deny the petitioner’s application for area variances, on the ground that the application was really for use variances and that the petitioner failed to meet the criteria for such variances, was neither illegal, arbitrary and capricious, nor an abuse of discretion (see, Matter of Natale v Duffy, 285 AD2d 554; Matter of Sullivan v Duffy, 283 AD2d 583). Ritter, J. P., H. Miller, Feuerstein and Prudenti, JJ., concur.